COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-02-452-CV

BYRON P. KIMBRO	APPELLANT



V.



SELENA MARIE KIMBRO	APPELLEE





----------



FROM COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On February 13, 2002, we notified appellant, in accordance with rule 42.3, that the notice of appeal was not timely filed and that we would dismiss this case for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
Tex. R. App
. P. 42.3.



We received appellant’s response on February 24, 2003.  Appellant’s response has been considered, and it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal for want of jurisdiction.



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

[DELIVERED MARCH 13, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.